DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13-15, and 17-21 are allowed.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on January 4th and 7th, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A control device comprising:
a processor configured to:
 	detect a connection of a catheter accommodating an imaging core to the control device, the imaging core including an optical transceiver and an ultrasound transceiver;
	receive a signal from the imaging core;
 	determine whether the imaging core is in a state where the ultrasound transceiver is able to properly execute transmission and reception, based on at least one of a , from the signal received from the imaging core; 
	control a movement of [[move]] the imaging core with a pull-back unit to a distal side of the catheter after the determination that the ultrasound transceiver is able to properly execute the transmission and reception and before an execution of an optical path adjustment with an optical path length adjustment unit; and
	control the execution of the optical path length adjustment for imaging with the optical transceiver after the movement of the imaging core to the distal side of the catheter and the determination that the ultrasound transceiver is able to properly execute transmission and reception and before performing an initial image acquisition in a blood vessel with the imaging core.

9.	(Currently Amended) The control device according to claim 1, wherein the state where the ultrasound transceiver is able to properly execute the transmission and reception is when air bubbles are not present in [[a]] the catheter accommodating the imaging core.

10.	(Currently Amended) The control device according to claim 1, wherein the processor is configured to:
send a message prompting execution of a priming operation for removing the air bubbles in [[a]] the catheter accommodating the imaging core when the processor determines that the ultrasound transceiver is not able to properly execute the transmission and reception.

13.	(Currently Amended) An image diagnosis apparatus, comprising:
the control device according to claim 1; and
[[a]] the catheter configured to accommodate the imaging core, the catheter including the optical transceiver and the ultrasound transceiver, the pull-back unit, and the optical path length adjustment unit.


detecting a connection of a catheter accommodating an imaging core to the control device, the imaging core including an optical transceiver and an ultrasound transceiver;
receiving a signal from the imaging core; 
determining whether the control device is in a state where the ultrasound transceiver is able to properly execute transmission and reception, based on at least one of a signal from the optical transceiver and a signal from the ultrasound transceiver which are received from the signal from the imaging core; 
controlling a movement of  the imaging core to a distal side of the catheter after the determination that the ultrasound transceiver is able to properly execute the transmission and reception and before an execution of an optical path adjustment with an optical path length adjustment unit; and
controlling the execution of the optical path length adjustment for imaging with the optical transceiver after the movement of the imaging core to the distal side of the catheter and the determination that the ultrasound transceiver is able to properly execute the transmission and reception and before performing an initial image acquisition in a blood vessel with the imaging core.

15.	(Currently Amended) A method for processing of a control device, comprising:
detecting a connection of a catheter accommodating an imaging core to the control device, the imaging core including an optical transceiver and an ultrasound transceiver;
receiving a signal from an imaging core;
determining whether the control device is in a state where the ultrasound transceiver is able to properly execute transmission and reception, based on at least one of a signal from the optical transceiver and a signal from the ultrasound transceiver which are received from the signal from the imaging core; 
controlling a movement of 
controlling the execution of the optical path length adjustment for imaging with the optical transceiver after the movement of the imaging core to the distal side of the catheter and the determination that the ultrasound transceiver is able to properly execute the transmission and reception and before performing an initial image acquisition in a blood vessel with the imaging core.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the interview of 1/4/2022, the amendment to the claims, now reciting the imaging core control, and optical path adjustment functionality of the processing elements of the control system overcomes the closest reasonable prior art in that the adjustments of the OPL and ultrasound transceiver determinations of the instant claims are not found within the art of record like that to Itoh in view of Petroff (of record, ‘290 and ‘427). The instant claims now recite both the specifics of the OPL and ultrasound control being in sequence within the control system and the specific control of the movement of the imaging core to a distal side of a catheter after determination of the transceiver being capable and ready to execute T/R signaling and before the execution of OPL adjustment for imaging with the optical transceiver after the movement of the core to the distal side and subsequent to the ultrasound control assessment of the claims. While Itoh and Petroff disclose OPL and ultrasound control, the reference to Itoh in view of Petroff does not disclose the adjustments and initialization concurrent with a control of the core to a distal side of a catheter and in response to determination of the ultrasound transducer being able to properly execute T/R (signaled to control).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793